UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 29, 2012 OR ¨ TRANSITION REPORT PURSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-15611 iPARTY CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 76-0547750 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 270 Bridge Street, Suite 301, Dedham, Massachusetts (Address of Principal Executive Offices) (Zip Code) (781) 329-3952 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.). Yes o No þ As of November 9, 2012, there were 24,431,204 shares of common stock, $.001 par value, outstanding. iPARTY CORP. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II - OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults upon Senior Securities 27 Item 4. Mine Safety Control 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 EXHIBIT INDEX 29 -1- PART I - FINANCIAL INFORMATION Item 1.Financial Statements iPARTY CORP. CONSOLIDATED BALANCE SHEETS (unaudited) Sept 29, 2012 Dec 31, 2011 ASSETS Current assets: Cash $ $ Restricted cash Accounts receivable Inventories Prepaid expenses and other assets Deferred income tax asset Total current assets Property and equipment, net Intangible assets, net Other assets Deferred income tax asset Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and book overdrafts $ $ Accrued expenses Current portion of capital lease obligations - Borrowings under line of credit Total current liabilities Long-term liabilities: Deferred rent Commitments and contingencies Stockholders' equity: Convertible preferred stock - $.001 par value; 10,000,000 shares authorized, Series B convertible preferred stock - 1,150,000 shares authorized; 419,658 and 420,408 shares issued and outstanding at September 29, 2012 and December 31, 2011, respectively (aggregate liquidation value of $8,393,160 at September 29, 2012) Series C convertible preferred stock - 100,000 shares authorized, issued and outstanding (aggregate liquidation value of $2,000,000 at September 29, 2012) Series D convertible preferred stock - 250,000 shares authorized, issued and outstanding (aggregate liquidation value of $5,000,000 at September 29, 2012) Series E convertible preferred stock - 533,333 shares authorized; 296,666 shares issued and outstanding (aggregate liquidation value of $1,112,497 at September 29, 2012) Series F convertible preferred stock - 114,286 shares authorized, issued and outstanding (aggregate liquidation value of $500,000 at September 29, 2012) Total convertible preferred stock Common stock - $.001 par value; 150,000,000 shares authorized; 24,418,284 and 24,408,594 shares issued and outstanding at September 29, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. -2- iPARTY CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the three months ended For the nine months ended Sept 29, 2012 Sept 24, 2011 Sept 29, 2012 Sept 24, 2011 Revenues $ Operating costs: Cost of products sold and occupancy costs Marketing and sales General and administrative Flood loss - - Operating loss ) Change in fair value of warrant liability 64 Interest expense, net ) Loss before income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) Loss per share: Basic and diluted $ ) $ ) $ ) $ ) Weighted-average shares outstanding: Basic and diluted The accompanying notes are an integral part of these Consolidated Financial Statements. -3- iPARTY CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the nine months ended Sept 29, 2012 Sept 24, 2011 Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization Deferred rent ) Non-cash stock-based compensation expense Loss on disposal of assets Non-cash warrant expense ) ) Changes in operating assets and liabilities: - Accounts receivable ) Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable and book overdrafts Accrued expenses and other liabilities Net cash used in operating activities ) ) Investing activity: Purchase of property and equipment ) ) Net cash used in investing activity ) ) Financing activities: Net borrowings under line of credit Decrease in restricted cash Principal payments on capital lease obligations ) ) Proceeds from exercise of stock options - Net cash provided by financing activities Net increase in cash Cash beginning of period Cash end of period $ $ Supplemental disclosure of non-cash financing activities: Conversion of Series B convertible preferred stock to common stock $ $ Disposal of property and equipment $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. -4- iPARTY CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 29, 2012 (unaudited) 1.BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES: Interim Financial Information The interim consolidated financial statements as of September 29, 2012 have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) for interim financial reporting.These consolidated statements are unaudited and, in the opinion of management, include all adjustments (consisting of normal recurring adjustments and accruals) necessary to present fairly the consolidated balance sheets, consolidated operating results, and consolidated cash flows for the periods presented in accordance with U.S. generally accepted accounting principles.The consolidated balance sheet at December 31, 2011 has been derived from the audited consolidated financial statements at that date.Operating results for the Company on a quarterly basis may not be indicative of the results for the entire year due, in part, to the seasonality of the party goods industry.Historically, higher revenues and operating income have been experienced in the second and fourth fiscal quarters, while the Company has generated losses in the first and third quarters.Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted in accordance with the rules and regulations of the SEC.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements, and accompanying notes, included in the Company’s Annual Report on Form 10-K, for the year ended December 31, 2011. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary after elimination of all significant intercompany transactions and balances. Revenue Recognition Revenues include the selling price of party goods sold, net of returns and discounts, and are recognized at the point of sale. The Company estimates returns based upon historical return rates and such amounts have not been significant to date. Concentrations The Company purchases its inventory from a diverse group of vendors.Seven suppliers accounted for approximately 47.8% of the Company’s purchases of merchandise for the nine months ended September 29, 2012, but the Company does not believe that it is overly dependent upon any single source for its merchandise, often using more than one vendor for similar kinds of products. The Company entered into a Supply Agreement with its largest supplier, Amscan, Inc. (“Amscan”) on August 7, 2006. Beginning with calendar year 2008, the Supply Agreement requires the Company to purchase on an annual basis merchandise equal to the total number of stores open, excluding temporary stores, during such calendar year, multiplied by $180,000.The Supply Agreement provides for penalties in the event the Company fails to attain the annual purchase commitment that would require the Company to pay the difference between the purchases for that year and the annual purchase commitment for that year.Under the terms of the Supply Agreement, the annual purchase commitment for any individual year can be reduced for orders placed by the Company but not filled within a specified time period by the supplier.The Company’s purchases in 2011 exceeded the minimum purchase requirements for that year. The Company is not aware of any reason that would prevent it from meeting the minimum purchase requirements during the remaining term of the Supply Agreement. On December 30, 2010, the Company and Amscan agreed to extend the original expiration date of the Supply Agreement from December 31, 2012 to December 31, 2013. In addition, on December 30, 2010, the Company agreed with Party City Corporation (“Party City”), an affiliate of Amscan, to take over one Party City leased location in Manchester, Connecticut on March 1, 2011.As part of the store takeover, the Company entered into an amendment to that certain Asset Purchase Agreement dated August 7, 2006 with Party City to extend the term of the non-compete provisions with Party City and its affiliates contained in the Asset Purchase Agreement from August 7, 2011 until December 31, 2013 and to include the Manchester, Connecticut location as part of the restricted area in the non-compete provisions. -5- Accounts Receivable Accounts receivable primarily represent amounts due from credit card companies and from vendors for inventory rebates.Management does not provide for doubtful accounts as such amounts have not been significant to date; the Company does not require collateral. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Cash and Restricted Cash The Company uses controlled disbursement banking arrangements as part of its cash management program.Outstanding checks, which were included in accounts payable and book overdrafts, totaled $2,362,696 at September 29, 2012 and $2,000,025 at December 31, 2011. Restricted cash represents funds on deposit established for the benefit of and under the control of Wells Fargo Bank, National Association (successor by merger to Wells Fargo Retail Finance, LLC) (“Wells Fargo”), the Company’s lender under its line of credit, and constitutes collateral for amounts outstanding under this line. Fair Value of Financial Instruments The carrying values of cash and cash equivalents, accounts receivable and accounts payable approximate fair value because of the short-term nature of these instruments.The fair value of borrowings under the Company’s line of credit approximates the carrying value because the debt bears interest at a variable market rate.The fair value of the capital lease obligations approximates the carrying value.The fair value at September 29, 2012 of the warrants issued in 2008 was determined by using the Black-Scholes model (implied volatility of 93.41%, risk free rate of 0.14% and expected life of 0.41 years). Inventories Inventories consist of party supplies and are valued at the lower of moving weighted-average cost or market which approximates FIFO (first-in, first-out).The Company records vendor rebates, discounts and certain other adjustments to inventories, including freight costs, and these amounts are recognized in the income statement as the related goods are sold. Net Income (Loss) per Share Net income (loss) per basic share is computed by dividing net income (loss) available to common shareholders by the weighted-average number of common shares outstanding.The common share equivalents of Series B-F preferred stock are required to be included in the calculation of net income (loss) per basic share in accordance with Accounting Standards Codification (ASC) 260-10-45, Earnings Per Share – Other Presentation Matters. Since the preferred stockholders are entitled to participate in dividends when and if declared by the Board of Directors on the same basis as if the shares of Series B-F preferred stock were converted to common stock, the application of ASC 260-10-45 has no effect on the amount of net income (loss) per basic share of common stock.For periods with net losses, the Company does not allocate losses to Series B-F preferred stock. -6- Net income (loss) per diluted share under ASC 260-10-45 is computed by dividing net income (loss) by the weighted-average number of common shares outstanding plus, if dilutive, the common share equivalents of Series B-F preferred stock on an as if-converted basis, plus the common share equivalents of the “in the money” stock options and warrants as computed by the treasury method.For the periods with net losses, the Company excludes those common share equivalents since their impact would be anti-dilutive. The following table sets forth the computation of net loss per basic and diluted share available to common stockholders: For the three months ended For the nine months ended Sept 29, 2012 Sept 24, 2011 Sept 29, 2012 Sept 24, 2011 Common shares $ ) $ ) $ ) $ ) Convertible preferred Series B-F - Net loss $ ) $ ) $ ) $ ) Net loss per share Basic and diluted $ ) $ ) $ ) $ ) Weighted-average shares outstanding: Common shares - basic Common share equivalents of Series B-F convertible preferred stock - If - converted weighted-average shares outstanding Common share equivalents of "in the money" stock options - Common share equivalents of "in the money" warrants - Diluted weighted-average shares outstanding The common stock equivalents of Series B-F preferred stock calculated on an as if converted basis totaled 14,511,997 and 14,847,891 shares for the three months ended and 14,515,849 and 14,891,744 for the nine months ended September 29, 2012 and September 24, 2011, respectively. These share amounts have been excluded from net loss per share since their impact would have been anti-dilutive. The common share equivalents of “out of the money” stock options and warrants which were also excluded from the computation of net loss per diluted share available to common stockholders were 5,854,534 and 100,000 in the third quarter of 2012 and 6,262,650 and 1,488,889 in the third quarter of 2011, respectively. The common share equivalents of “out of the money” stock options and warrants which were excluded from the computation of net loss per diluted share available to common stockholders were 5,686,549 and 100,000 for the nine months ended September 29, 2012 and 5,750,805 and 2,114,653 for the nine months ended September 24, 2011, respectively. Stock-Based Compensation Expense The Company uses the Black-Scholes option pricing model to determine the fair value of stock-based compensation.The Black-Scholes model requires the Company to make several subjective assumptions, including the estimated length of time employees will retain their vested stock options before exercising them (“expected term”), and the estimated volatility of the Company’s common stock price over the expected term, which is based on historical volatility of the Company’s common stock over a time period equal to the expected term.The Black-Scholes model also requires a risk-free interest rate, which is based on the U.S. Treasury yield curve in effect at the time of the grant, and the dividend yield on the Company’s common stock, which is assumed to be zero since the Company does not pay dividends and has no current plans to do so in the future.Changes in these assumptions can materially affect the estimate of fair value of stock-based compensation and consequently, the related expense recognized in the consolidated statements of operations.The Company recognizes stock-based compensation expense on a straight-line basis over the vesting period of each grant. -7- The stock-based compensation expense recognized by the Company was: For the three months ended For the nine months ended Sept 29, 2012 Sept 24, 2011 Sept 29, 2012 Sept 24, 2011 Stock-based compensation expense $ Stock-based compensation expense is included in general and administrative expense and had no impact on cash flow from operations and cash flow from financing activities for the nine months ended September 29, 2012 or September 24, 2011. On May 27, 2009, the Company’s stockholders approved a new equity incentive plan entitled the 2009 Stock Incentive Plan (the “2009 Plan”).The Company no longer grants equity awards under its former equity incentive plan,the Amended and Restated 1998 Incentive and Nonqualified Stock Option Plan (the “1998 Plan” and with the 2009 Plan, the “Plans”). Under the Company’s Plans, options to acquire shares of common stock may be granted to officers, directors, key employees and consultants.Under the 2009 Plan, the exercise price for qualified incentive options and non-qualified options cannot be less than the fair market value of the stock on the grant date, as determined by the Company’s Board of Directors. In addition, under the 2009 Plan, other stock-based and performance awards may be granted to officers, directors, key employees and consultants, including stock appreciation rights, restricted stock, and restricted stock units. Under the Plans, a combined total of 11,000,000 shares of common stock or other stock based awards may be granted.To date, the Company has only issued options for shares under its Plans, which have been granted to employees, directors and consultants of the Company at fair market value at the date of grant.Of the options that have been issued, options for 1,548,751 shares have been exercised and options for 7,653,960 shares remain outstanding at September 29, 2012.Generally, employee options become exercisable over periods of up to four years, and expire ten years from the date of grant. At the annual Board of Directors meeting following the Company’s stockholders meeting in 2012, the Company granted options to its independent directors for the purchase of 120,000 shares of common stock at an exercise price of $0.20 per share. At the annual Board of Directors meetings following the Company’s annual stockholders meetings in2011 and 2010, the Company granted options to its key employees, including its CEO and CFO, and independent directors in the following total amounts: (i) 817,100 options for the purchase of shares of common stock on June 10, 2011 at an exercise price of $0.28 per share, and (ii) 502,320 options for the purchase of shares of common stock on June 2, 2010 at an exercise price of $0.30 per share. Also, the Company granted options for the purchase of an aggregate of (i) 633,400 shares of common stock to key employees on January 18, 2012 at an exercise price of $0.14 per share, and (ii) 165,000 shares of common stock to key employees on March 11, 2010 at an exercise price of $0.41 per share.The fair values using the Black-Scholes option pricing model of the options granted were as follows: June 6, 2012, $0.17 per share; January 18, 2012, $0.12 per share; June 10, 2011, $0.23 per share; June 2, 2010, $0.25 per share; and March 11, 2010, $0.34 per share. The exercise price for each of the option grants made in 2010, 2011 and 2012 was equal to the grant date closing price of the Company’s common stock as reported on the NYSE Mkt. On April 1, 2010, in accordance with the related provisions of new employment contracts executed as of that date, options to purchase 720,000 shares of common stock granted on May 27, 2009 to the Company’s Chief Executive Officer and Senior Vice President – Merchandising and Marketing were accelerated and became fully vested.The acceleration of the options resulted in immediate recognition of expense in the amount of $48,204. In addition, on July 1, 2010, the Company granted options for the purchase of 675,000 shares of common stock to these two executives, pursuant to their new employment contracts, at an exercise price of $0.27 per share.One third of each of these executives’ options vested on July 1, 2010, the grant date, with the remaining options vesting as to one third on each of the next two grant date anniversaries.The fair value using the Black-Scholes option pricing model of the July 1, 2010 executive options was $0.22 per share. -8- The weighted average fair value of the options at the date of the grant for options granted during the nine months ended September 29, 2012 and September 24, 2011 was estimated using the Black-Scholes option-pricing model with the following weighted average assumptions: For the three months ended For the nine months ended Sept 29, 2012 Sept 24, 2011 Sept 29, 2012 Sept 24, 2011 Risk-free interest rate N/A N/A 0.98% 0.76% Expected volatility N/A N/A 118.62% 114.23% Weighted average expected life (in years) N/A N/A Expected dividends N/A N/A 0.00% 0.00% A summary of the Company's stock options is as follows: Number of Stock Options Weighted Average Exercise Price Price Range Weighted Average Remaining Life (Years) Aggregate Intrinsic Value Outstanding - December 31, 2011 - Granted - Expired ) - - Forfeited ) - - Exercised - - -
